          Case 5:19-cv-00470-G Document 72 Filed 07/17/20 Page 1 of 5



                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

CHRISTINA SMITH, individually                 )
and as next friend of her son, Joshua         )
England,                                      )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Case No. CIV-19-470-G
                                              )
JOE ALLBAUGH, et al.,                         )
                                              )
       Defendants.                            )

                                         ORDER

       Now before the Court are various motions filed by Defendants and by Plaintiff.

       A. Background

       On February 24, 2020, the Court denied the motion to dismiss that had been filed

by Defendants Allbaugh, Bear, Balogh, Miles, Hays, and Noble, and specifically denied

Defendants Allbaugh and Bear’s request for dismissal based on qualified immunity. In

that Order, the Court noted that Defendants had not challenged Plaintiff’s standing to assert

claims under 42 U.S.C. § 1983 based on violations of Joshua England’s civil rights. On

February 26, 2020, Defendants Allbaugh, Bear, Balogh, Miles, Hays, and Noble moved to

quash a subpoena for documents that Plaintiff previously had notified Defendants that

Plaintiff would be issuing to nonparty Oklahoma Department of Corrections (“ODOC”).

In the Motion to Quash, Defendants challenged Christina Smith’s standing. On March 4,

2020, Defendants Allbaugh and Bear appealed the Court’s decision as to qualified

immunity. In that appeal, Defendants Allbaugh and Bear also challenge the Court’s
          Case 5:19-cv-00470-G Document 72 Filed 07/17/20 Page 2 of 5



subject-matter jurisdiction on the ground that Christina Smith lacked standing to sue at the

time the action was commenced. See Doc. No. 71-1 at 38-41.

       B. Motion for Stay During Interlocutory Appeal

       After the appeal was filed, Defendants moved for a stay of this Court’s proceedings

and a continuance of their Answer deadline pending resolution of the appeal. See Defs.’

Mot. to Stay Case (Doc. No. 50); Defs.’ Mot. to Continue Answer Deadline (Doc. No. 51).

       Defendants contend that a stay would promote judicial economy and avoid

potentially unnecessary inconvenience and expense. Plaintiff objects that discovery should

proceed as to the Defendants who did not appeal.            Having reviewed the parties’

submissions, the Court finds that a stay in proceedings pending the conclusion of the appeal

is appropriate.

       “[T]he power to stay proceedings is incidental to the power inherent in every court

to control the disposition of the causes on its docket with economy of time and effort for

itself, for counsel, and for litigants.” United Steelworkers of Am. v. Or. Steel Mills, Inc.,

322 F.3d 1222, 1227 (10th Cir. 2003) (internal quotation marks omitted) (alteration in

original). Because Plaintiff’s claims against Defendants Allbaugh and Bear are closely

related to her claims against the other named Defendants, the Court finds that the interests

of judicial economy and resources, as well as the interests of convenience and expense to

parties, counsel, and witnesses, are best served by staying the entire case—including

Defendants’ answer date—rather than proceeding in a bifurcated fashion.




                                             2
           Case 5:19-cv-00470-G Document 72 Filed 07/17/20 Page 3 of 5



       C. Motion to Strike Scheduling Order

       In the parties’ Joint Motion to Strike Scheduling Order (Doc. No. 67), they agree

that the current Scheduling Order should be stricken. Plaintiff requests that the Court enter

a new scheduling order “upon denying Defendants’ motion to stay the case,” while

Defendants request that the Court enter a new scheduling order “only after the interlocutory

appeal.” For good cause shown, the Joint Motion is GRANTED as follows. The prior

Scheduling Order is stricken. This matter shall be set on a status and scheduling conference

docket at a later date.

       D. Motion to Quash

       Plaintiff filed its notice of proposed subpoena on February 5, 2020. See Doc. No.

41. Defendants filed their Motion to Quash (Doc. No. 43) on February 26, 2020.1 Plaintiff

has responded in opposition (Doc. No. 60)2 and Defendants have replied (Doc. No. 61).

       In their Motion, Defendants primarily argue that the proposed subpoena of ODOC

records be quashed because Christina Smith lacked standing to sue at the time the action

was commenced and, therefore, this Court lacks subject-matter jurisdiction. Additionally,


1
  The Federal Rules of Civil Procedure require that a party notify the other parties in a case
before serving a subpoena for documents on a nonparty. Fed. R. Civ. P. 45(a)(4). This
Court’s Local Civil Rules specify that this notice must be made seven days prior to serving
the subpoena and direct that any party who would seek to preclude service of the subpoena
must file a motion for protective order within that seven days. LCvR 45.1(a), (b). Failure
to so move does not, however, preclude a party from “invoking other remedies, such as a
subsequent motion for protective order or a motion to quash or to modify the subpoena
under Fed. R. Civ. P. 45(d).” LCvR 45.1(c).
2
  Plaintiff’s Unopposed Motion to Extend Time to Respond to Defendants’ Motion to
Quash Subpoena (Doc. No. 52) is GRANTED. The Court accepts Plaintiff’s Response
(Doc. No. 60) as timely filed.


                                              3
            Case 5:19-cv-00470-G Document 72 Filed 07/17/20 Page 4 of 5



Defendants argue that certain information sought by the subpoena is privileged and

confidential and, as a result, either should not be provided to Plaintiff at all or should only

be provided subject to a protective order. Since that time, the parties have jointly submitted

a proposed protective order to address confidentiality issues. See Doc. No. 68. That agreed

order will in substantive part be issued on today’s date.

       Because Defendants’ primary argument against compliance with the subpoena has

been presented to the Court of Appeals as part of the pending interlocutory appeal, the

Court holds in abeyance any ruling on the Motion to Quash. The Court directs, however,

that ODOC shall preserve the documents subject to that subpoena pending the

determination of the Court.

                                       CONCLUSION

       IT IS THEREFORE ORDERED that

       1.      Defendants’ Motion to Stay Case (Doc. No. 50) is GRANTED. This action

is STAYED pending resolution of the interlocutory appeal.

       2.      Defendants’ Motion to Continue Answer Deadline (Doc. No. 51) is

GRANTED. Defendants’ Answer to Plaintiff’s Amended Complaint shall be due 14 days

after the stay is lifted.

       3.      Plaintiff’s Unopposed Motion to Extend Time to Respond to Defendants’

Motion to Quash Subpoena (Doc. No. 52) is GRANTED.

       4.       The parties’ Joint Motion to Strike Scheduling Order (Doc. No. 67) is

GRANTED as follows. The prior Scheduling Order is stricken. This matter shall be set

on a status and scheduling conference docket at a later date.


                                              4
           Case 5:19-cv-00470-G Document 72 Filed 07/17/20 Page 5 of 5



      -and-

      5.       Disposition of Defendants’ Motion to Quash (Doc. No. 43) is HELD IN

ABEYANCE.        Nonparty Oklahoma Department of Corrections SHALL preserve all

documents subject to the referenced subpoena pending further order of this Court. The

Clerk of Court is directed to provide a copy of this Order to the Oklahoma Department of

Corrections.

      IT IS SO ORDERED this 17th day of July, 2020.




                                           5
